Citation Nr: 0913683	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
2005, for the grant of service connection for hearing loss, 
for accrued benefits purposes.

2.  Entitlement to individual unemployability, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Texas  Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The  Veteran had active military service from October 1942 to 
November 1945.  He died in November 2005.  The appellant is 
the Veteran's widow.

This matter comes before the Board of  Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of  Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that in pertinent part denied service connection 
for individual unemployability and an earlier effective date 
for service-connected hearing loss, both for accrued benefits 
purposes.   The appellant is the surviving spouse of the 
Veteran and she perfected a timely appeal of this 
determination to the Board.

In September 2008, the appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  During a September 2008 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
appellant withdrew on the record her Substantive Appeal 
concerning the claim of entitlement to individual 
unemployability for accrued benefits purposes.  

2.  At the time of his death, the Veteran had pending claims 
for individual unemployability and for an earlier effective 
date for his service-connected hearing loss.

3.  There were no unpaid VA benefits due at the time of the 
Veteran's death.

4.  In December 1988, the RO denied the Veteran's claim of 
service connection for hearing impairment; the Veteran did 
not file a Notice of Disagreement with respect to this claim 
and it became final.  

5.  On June 9, 2005, the RO received the Veteran's 
application to reopen a previously denied claim of service 
connection for hearing loss.  

6.  In an October 2005 rating decision, the RO granted 
service connection for hearing loss, effective June 9, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
claim of entitlement to individual unemployability for 
accrued benefits purposes have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

2.  An effective date earlier than June 9, 2005, for the 
grant of service connection for hearing loss, for the purpose 
of accrued benefits, is not assignable by law.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 
3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the appellant withdrew on the record at the September 
2008 Board hearing her Substantive Appeal concerning the 
claim of entitlement to service connection for individual 
unemployability for accrued benefits purposes.  38 C.F.R. 
§ 20.204(a)-(b).  Hence, there remain no allegations of error 
of fact or law for appellate consideration regarding this 
claim.  Thus, the Board does not have jurisdiction to review 
this claim, and it is dismissed without prejudice.  

II.  VCAA

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  See also Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  

III.  Entitlement to accrued benefits.

In this case, the appellant contends that she is entitled to 
accrued benefits.

Here, the law provides that, upon the death of a Veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the Veteran was entitled at the time of the   Veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died. 38 U.S.C.A. § 5121, 
as in effect prior to December 16, 2003; 38 C.F.R. § 3.1000.  

By statute, the appellant takes the Veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  

The Board here notes that Congress recently amended 38 
U.S.C.A. § 5121 to repeal the two-year limit on accrued 
benefits so that a Veteran's survivor may receive the full 
amount of award for accrued benefits.  This change applies 
only to cases involving events occurring on or after the date 
of enactment, December 16, 2003.  Because the Veteran died 
after the date of enactment, this change in the law would 
apply in this case. See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C. § 5121(a).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the Veteran had a claim 
pending at the time of death, (iii) the Veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

Only evidence contained in the claims file at the time of the 
Veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).See also VAOPGCPREC 
6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 
(1992) regarding certain financial information.  

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 
3.152(b)(1).  

In this instance, the appellant, as the surviving spouse of 
the Veteran, has standing to pursue a claim for accrued 
benefits.  In addition, the record reveals that the Veteran 
had a claim for an earlier effective date for his service-
connected hearing loss pending before VA at the time of his 
death in November 2005.  

In December 2005, the appellant filed a claim for death 
indemnity compensation (DIC), which was within a year of the 
Veteran's death. The appellant's claim for DIC was also 
considered a claim for accrued benefits, and was denied in 
March 2006.  The appellant filed a timely notice of 
disagreement and substantive appeal with respect to this 
decision, perfecting the appeal for review.  The Board will 
therefore consider whether the Veteran would have prevailed 
on this claim. 

The effective date of an award based on an original claim or 
a claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the evidence shows that the Veteran filed a 
claim seeking service connection for a left ear condition 
that was denied by the RO in July 1951.  He received written 
notice of this decision that same month.  The Veteran did not 
file a notice of disagreement and the claim became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).  

The evidence shows that the Veteran filed a request to reopen 
his claim that was denied by the RO in December 1988.  The 
Veteran did not file a notice of disagreement and this 
decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160(d).  

On June 9, 2005, the RO received the Veteran's application to 
reopen the previously denied claim of service connection for 
hearing loss.  In an October 2005 rating decision, the RO 
granted service connection for hearing loss, effective June 
9, 2005.  

Here, the Board notes that the Veteran was awarded service 
connection for hearing loss effective June 9, 2005, which is 
the date of receipt of his application to reopen the 
previously denied claim.  Based on 38 U.S.C.A. § 5110(a), the 
RO granted the earliest effective date for a grant of service 
connection for hearing loss that the law allows.  38 C.F.R. 
§ 3.400.  

In statements submitted to VA, however, the appellant 
contends that the effective date should have been much 
earlier.  She contends that the Veteran had hearing loss 
dating back to service and that this hearing loss was of such 
severity that the  Veteran was refused employment due to his 
condition.  She also contends that VA did not have the 
Veteran's medical records at the time of the previous 
decisions denying the claim, and that if these records had 
been considered, he may have received service connection at 
an earlier date.  

As noted above however, where new and material evidence is 
received after final disallowance, the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  The relevant inquiry is not what 
VA would have done had they considered other evidence at an 
earlier date.  The inquiry is very narrow: was there a prior 
final decision regarding the claim, and when did the Veteran 
file his claim to reopen the matter?

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  However, "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the  Veteran" to seek service connection for 
a condition.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).  The mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

In this case, the Board finds that the RO denied the 
Veteran's claim for hearing impairment in December 1988 and 
notified the Veteran of this decision in a letter dated the 
same month.  The Veteran did not file a notice of 
disagreement with this decision and the matter became final.  
After this, the Veteran's claims file does not contain any 
communication indicating an intent to reopen the previously 
denied claim of service connection for hearing loss prior to 
June 9, 2005.  There is quite literally nothing in the claims 
file between these two dates.  And without any indication 
prior to June 2005 of intent to file a claim to reopen his 
claim, the appeal must fail.

In reaching this decision, the Board has considered the 
argument of the appellant and her representative that 
38 C.F.R. § 3.156(c) (2008) is applicable to this case.  In 
essence, this regulation allows for the award of an earlier 
effective date in a previously denied claim if additional 
records are received from the service department.  

A review of the claims folder shows that the only service 
treatment records in the folder were received in June 1951, 
and the July 1951 rating decision makes reference to these 
records.  The Veteran's claims folder itself was apparently 
misplaced for a period in the 1970s but later relocated.  In 
addition, there was a concern that some of the Veteran's 
records may have been destroyed in the 1973 fire, but this 
was never confirmed.  The September 1988 Report of Contact 
that served as the Veteran's request to reopen his claim 
includes the notation "add'l SMR'S".  

However, the record also shows that additional service 
treatment records were requested in May 1974, March 1978, and 
September 1988, but no additional service department records 
were ever received.  The October 2005 rating decision relied 
on the September 2005 medical opinion to grant service 
connection for hearing loss, and not the receipt of any 
additional service treatment records.  The only service 
treatment records considered by this decision were the 
records that were received in June 1951.  Therefore, 
38 C.F.R. § 3.156(c) is inapplicable, and does not provide a 
basis for an earlier effective date. 

The Board has also considered whether or not the July 1951 
denial for service connection for a "left ear condition" was 
in fact the same claim as the one received in September 1988 
for bilateral hearing impairment.  However, the Board 
observes that regardless of which of these is considered the 
initial claim for hearing loss, or even if the June 9, 2005 
application is considered to be the initial claim for hearing 
loss, by regulation the effective date remains the date of 
receipt of the June 9, 2005 application.  38 C.F.R. § 3.400.  

For the foregoing reasons, the claim for an earlier effective 
dated for the grant of service connection for hearing loss, 
for accrued benefits purposes, must be denied.  


ORDER

The appeal concerning the claim of entitlement to individual 
unemployability for accrued benefits purposes is dismissed.  

An effective date earlier than June 9, 2005, for the grant of 
service connection for hearing loss, for accrued benefits 
purposes, is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of  Veterans' Appeals




 Department of  Veterans Affairs


